607 N.W.2d 448 (2000)
In re Petition for REINSTATEMENT to the Practice of Law OF David F. DURENBERGER, an Attorney at Law of the State of Minnesota.
No. C8-91-33.
Supreme Court of Minnesota.
March 21, 2000.

ORDER
On January 11, 1991, this court suspended petitioner David F. Durenberger from the practice of law indefinitely. See In re Durenberger, 464 N.W.2d 498 (Minn.1991). Mr. Durenberger has filed with this court a petition for reinstatement and a panel of the Board of Lawyers Professional Responsibility conducted a hearing on the petition for reinstatement. Both the Board Panel and the Director of the Office of Lawyers Professional Responsibility agree that Mr. Durenberger has established his fitness to resume the practice of law. Mr. Durenberger, the Board Panel, and the Director also agree that Mr. Durenberger shall be reinstated to restricted CLE status until such time as he fulfills his continuing legal education obligation and that his reinstatement to restricted CLE status shall be conditioned on successful completion of the professional responsibility portion of the bar examination.
This court has independently reviewed the file and approves the recommendation made by the Board Panel and the Director.
IT IS HEREBY ORDERED that petitioner David F. Durenberger is reinstated to the practice of law in the State of Minnesota effective as of the date he files with the Clerk of Appellate Courts an affidavit stating he has successfully completed the professional responsibility portion of the bar examination. Mr. Durenberger shall be placed on restricted CLE status until such time as he fulfills the CLE requirements necessary for full reinstatement.
BY THE COURT:
Alan C. Page Alan C. Page Associate Justice
Paul H. ANDERSON, J., took no part in the consideration or decision of this case.